Citation Nr: 1744426	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2017, the Veteran testified at a videoconference hearing at VA RO in St. Louis, Missouri, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran currently has a right ear hearing loss disability that meets the criteria of  38 C.F.R. § 3.385. 

2. The Veteran was exposed to acoustic trauma during service.

3. The Veteran's right ear hearing loss is related to the acoustic trauma he was exposed to in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a right ear hearing loss disability.  He asserts he has right ear hearing loss as a result of his noise exposure during service, to include noise exposure due to repeated artillery fire without the use of hearing protection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1 III.iv.4.B.4.a. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts that he suffers from hearing loss as a result of his exposure to acoustic trauma due to repeated artillery fire without the use of hearing protection while in service.  

The Veteran attended a VA examination in October 2012 to determine whether he had hearing loss.  Specifically, the examination reflects hearing thresholds of 40 decibels or greater in every frequency of the right ear.  Private audiograms from 2010 also reflect thresholds of 40 or above in every frequency.  Based on the results of the VA examination and private audiograms, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.

The Veteran's service treatment records are unavailable; however, the Veteran has testified that he experienced hearing loss in service and also described acoustic trauma in service.  Service records confirm his service as an artillery officer; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing as it is something he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current hearing loss and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The Board notes that, on the October 2012 VA audiological examination the VA examiner opined that the Veteran's current hearing loss was at least as likely as not in part caused by the Veteran's in service noise exposure but then indicated that the right ear had a further shift due to a virus or sudden stroke.  At the July 2017 hearing, the Veteran testified that he noticed symptoms of hearing loss since experiencing the acoustic trauma in service.  The Veteran submitted a letter from his treating physician attesting to the fact that the Veteran never had a stroke, meningitis or other disease or trauma that could have caused hearing loss.  Furthermore, the Board notes that the RO has granted service connection for the Veteran's left ear hearing loss.

The Board finds the medical evidence of record, along with the Veteran's assertions of the onset of hearing loss during service, in the context of the demonstrated in-service acoustic trauma and current diagnosis, are sufficient to place in equipoise the question of whether the current right ear hearing loss disorder was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss was incurred in service and the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


